Matter of Shu Jiao Zhao v Wei Rong (2020 NY Slip Op 03014)





Matter of Shu Jiao Zhao v Wei Rong


2020 NY Slip Op 03014


Decided on May 27, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2019-09069 
2019-09071
 (Docket No. V-9609-17/18F)

[*1]In the Matter of Shu Jiao Zhao, appellant,
vWei Rong, respondent.


Richard Cardinale, Brooklyn, NY, for appellant.
Lewis S. Calderon, Jamaica, NY, for respondent.
Janet L. Brown, Jamaica, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 6, the mother appeals from two orders of the Family Court, Queens County (Marilyn J. Moriber, Ct. Atty. Ref.), both dated July 11, 2019. The first order, in effect, granted the father's motion to modify a prior order of custody and parental access of the same court dated March 25, 2019. The second order granted the father permission to apply for a passport for the child.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeal from the order modifying the mother's parental access with the parties' child must be dismissed, because the record establishes that the order was entered on the mother's consent. No appeal lies from an order entered on the consent of the appealing party, since a party who consents to an order is not aggrieved thereby (see CPLR 5511; Matter of Hopkins v Hopkins, 178 AD3d 1045; Matter of Nakas v Nakas, 159 AD3d 908, 910; Matter of Richardson v Gary, 73 AD3d 931).
The appeal from the order granting the father permission to apply for a passport for the child also must be dismissed, as no appeal lies as of right from a nondispositional order in a proceeding pursuant to Family Court Act article 6, and leave to appeal has not been granted (see Family Ct Act § 1112[a]; Matter of Veen v Golovanoff, 169 AD3d 804, 805; Matter of Porter v Burgey, 266 AD2d 552; Matter of Trentacoste v Trentacoste, 198 AD2d 284).
LEVENTHAL, J.P., LASALLE, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court